DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 4/7/2021 has been entered. Claims 1-20 have been canceled. Claims 21-40 remain for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,445,709. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 21 is rejected in view of claim 1 of the ‘709 patent in that they recite:
Claim 21 of the Application
Claim 1 of the ‘709 Patent
21. (New) An apparatus, comprising: 

a communications interface; 
a memory storing instructions; and 





 receive, via the communications interface, 

a first request for a transfer of digital assets from a first digital container of a first device to a second digital container of a second device; 


perform operations that authorize a transaction initiated at the second device based on the first transfer request, and 




generate and transmit, via the communications interface, an authorization message to the second device; 






and generate a draft from an account associated with a centralized authority to an account associated with the second device, wherein a draft value of the generated draft is equivalent to a transfer value of the digital assets.


a communications interface;  
a memory;  and 



receive, via the communications 
interface, 

a first request for a first transfer of digital assets from a first digital container associated with a first client device to a second digital container associated with a second client device, 

the first transfer being associated with an initiated transaction; when a total value in one or more first accounts associated with the first client device is equivalent to or exceeds a transfer value of the digital assets, 

generate and transmit, via the communications interface, a transaction authorization to the second client 
device, 

the transaction authorization causing the second client device to perform operations that complete the initiated transaction;  and 

generate a draft from a payment account associated with a centralized authority to a second account associated with the second client, wherein a draft value of the first draft is equivalent to the transfer value. 



As can be seen, though the claim languages are not identical, it would have been obvious 
that claim 1 of the ‘709 patent recites all essential limitations of claim 21 of the instant application. For example, the operations performed to authorize a transaction initiated at the second device based on the first transfer request is recited in claim 1 of the ‘709 patent as the 
operations that authorize a transaction initiated at the second device based on the first transfer request. Thus, patent protections have been granted to the earlier filed patent application. 
 	Thus, the patent protections have been granted the earlier filed patent application.
	Claim 22 is rejected in view of claims 6 and 16 of the ‘709 patent.
	Claim 23 is rejected in view of claim 5 of the ‘709 patent.
	Claim 24 is rejected in view of claims 1 and 5 of the ‘709 patent.
	Claim 25 is rejected in view of claims 1 and 8 of the ‘709 patent.
	Claim 26 is rejected in view of claim 8 of the ‘709 patent.
	Claim 27 is rejected in view of claims 1 and 12 of the ‘709 patent.
	Claim 28 is rejected in view of claims 6 and 11 of the ‘709 patent.
	Claim 29 is rejected in view of claims 10 and 13 of the ‘709 patent.
	Claim 30 is rejected in view of claim 14 of the ‘709 patent.
	Claim 31 is rejected in view of claim 12 of the ‘709 patent in that they both recites: 
	
Claim 31 of the Application
Claim 12 of the ‘709 Patent
31. (Currently Amended) A computer-implemented method, comprising: 







using the at least one processor, performing operations that authorize a transaction initiated at the second device based on the first transfer request[[,]] andthat transmit an authorization message to the second device; and






generating, using the at least one processor, a draft from an account associated with a 




processor, a first request for a first transfer of digital assets from a first 
digital container associated with a first client device to a second digital 
container associated with a second client device, the first transfer being 
associated with an initiated transaction;  

when a total value in one or more 
first accounts associated with the first client device is equivalent to or 
exceeds a transfer value of the digital assets, generating and transmitting, by 
the at least one processor, a transaction authorization to the second client 
device, the transaction authorization causing the second client device to 
perform operations that complete the initiated transaction;  and 

generating, by the at least one processor, a draft from a payment account associated 
wherein a draft value of the first draft is equivalent to the transfer value.


As can be seen, though the claim languages are not identical, it would have been obvious 
that claim 12 of the ‘709 patent recites all essential limitations of claim 31 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 32 is rejected in view of claims 12 and 16 of the ‘709 patent.
	Claim 33 is rejected in view of claim 17 of the ‘709 patent.
	Claim 34 is rejected in view of claims 8 and 17 of the ‘709 patent.
	Claim 35 is rejected in view of claim 8 of the ‘709 patent.
	Claim 36 is rejected in view of claims 8 and 12 of the ‘709 patent.
	Claim 37 is rejected in view of claims 6 and 11 of the ‘709 patent.
	Claim 38 is rejected in view of claims 10, 13 and 17 of the ‘709 patent.
	Claim 39 is rejected in view of claims 14 and 18 of the ‘709 patent.
	Claim 40 is rejected in view of claims 14 and 18 of the ‘709 patent.
 
					Remarks
	Applicant’s arguments regarding the obvious double patenting grounds of rejection have been considered but are not considered persuasive. 
	As presented in the rejection, the underlined side by side comparison of claim 1 of the ‘709 patent and claim 21 of the instant application shows that operations are performed to authorize a transaction initiated at the second device based on the first transfer request would be met by limitations as recited in claim 1 of the ‘709 patent.
 	The examiner agrees that claim 6 of the ‘709 patent recites the first and second client devices but are silent about the “mobile wallet application”. This limitation is also found in claim 16 of the ‘709 patent and thus the rejection to claim 22 has been modified. The limitation has also been addressed in the rejection of claim 32 which recites similar limitations to claim 22. The examiner also presents the side by side comparison of claim 32 of the instant application and claim 12 of the ‘709 patent. 
	The examiner respectfully submits that a Terminal Disclaim is needed when one or more patented claims are identified with the competing claim or claims of an application (37. C.F.R. 1.321). Thus, the changes in the ground of rejection for claim 22 would not change the requirements set forth in the MPEP. 
	This Office Action has been made Final. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887